DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, and 4 are pending and under examination.
Claims 3, and 5-7 have been canceled.

Response to Amendment
Applicants amendments to the claims received on 03/04/2022 have overcome most of the 112(b) rejection previously set forth in the Non-Final Office Action mailed on 12/07/2021. 
Based on the amended claims and remarks received on 03/04/2022, the previous prior art rejection based on Toshifumi has been withdrawn and a new prior art rejection is set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “performing an error procedure by generating an error message”.  It is unclear what and how the error message is being generated.  Does the method require a display or an alarm to generate the error message?
Claims 2 and 4 are also rejected by their dependency from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Toshifumi (Translation of JP S62 287161 A; already of record - hereinafter “Toshifumi”), in view of Yamakawa et al. (US 2005/0036913; already of record – hereinafter “Yamakawa”).

Regarding claim 1, Toshifumi discloses a method of handling laboratory sample containers (Toshifumi; [0004]), the method comprising: 
a) moving a laboratory sample container to a target position (TP), wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of a laboratory sample container rack provided that the laboratory sample container rack is placed at an intended position, wherein the laboratory sample container is prevented from moving horizontally more than a predetermined horizontal distance (∆xy) if inserted into the corresponding orifice of the laboratory sample container rack (Toshifumi discloses a robotic hand 14 that moves a sample container 15 into an orifice 3 of a laboratory sample rack 2.  The orifice 3 has a diameter somewhat larger than the diameter of the sample container 15 in the x and y direction, therefore defining a predetermined horizontal distance (∆xy) the laboratory sample container is capable of moving within; fig. 1, [0005, 0007]); 
b) applying a force (Fxy) by gripping fingers of a gripping device in a horizontal direction (xy) to the laboratory sample container (Toshifumi discloses when mounting the sample container with gripping fingers 14, displacement detection sensors 4a-d come into contact with the sample container 15 along the x-y plane.  Contact between the sensors 4a-d and the sample container is a force applied to the sample container in the x-y direction by gripping fingers 14 of gripping device 13; figs. 2-3, 4a-d, [0007-0011]); 
c) determining if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) (Toshifumi discloses the displacement sensors 4a and 4b oppose each other in the x direction and displacement sensors 4c and 4d oppose each other in the y direction; fig. 2, [0005]. In a case where the force is applied to one of the sensors 4a-d, the opposing sensor will determine if the sample container moves in the horizontal direction more than a predetermined distance or in the y direction more than a predetermined distance).
d) performing an error procedure if it is determined that the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) (Toshifumi discloses each sensor 4a-d communicates with control device 12, and when the sample container 15 contacts one of the sensors 4a-d, the control device 12 performs an error procedure by displacing the sample container 15 in the opposing direction of the sensor that sample container 15 made contact with; fig. 3, [0007-0011]).  
Toshifumi does not teach the error procedure comprises generating an error message.
However, Yamakawa teaches the analogous art of a method of handling laboratory sample containers (Yamakawa; [0007]) the method comprising: d) performing an error procedure (Yamakawa teaches an error procedure of comparing whether or not a barcode of a first sample container matches the barcode of a second sample container, and when the barcodes match, the error procedure is executed; [0036]), wherein the error procedure comprises generating an error message (Yamakawa teaches the error process includes execution of error notification via an error display on an LCD display unit which displays the message “rack feed error”; [0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the error procedure of Toshifumi, to further comprise generating an error message, as taught by Yamakawa, because Yamakawa teaches the error procedure that generates an error message affords an operator with the additional benefit of suspending operation of the device so that the error can be corrected; [0037, 0047]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Toshifumi and Yamakawa both teach a method of handling laboratory sample containers that perform an error procedure.
	Note: “provided that the laboratory sample container is placed at an intended position”, “if inserted into the corresponding orifice of the laboratory sample container rack”, and “if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy)” are all contingent limitations and do not necessarily have to occur. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). 

Regarding claim 4, Toshifumi teaches the method according to claim 1 above, wherein the error message indicating that the laboratory sample container rack is not placed at the intended position comprises an acoustic sign and/or a visual sign and/or data transmitted to a receiver (The modification of the step of performing the error procedure of Toshifumi, to further comprise generating an error message, as taught by Yamakawa, has previously been discussed in claim 1 above.  Yamakawa further teaches the error message comprises execution of error notifications via an error display on the LCD display and an audible error notification using a speaker; [0037]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toshifumi, in view of Yamakawa, and further in view of Rosmarin et al. (US 2013/0136569; already of record – hereinafter “Rosmarin”).

Regarding claim 2, Toshifumi discloses the method according to claim 1 above, wherein the laboratory sample container is held by the gripping device having two gripping fingers (Toshifumi; fig. 1, #14), and 
wherein during step b), the force (Fxy) in the horizontal direction (xy) is applied in the gripping direction (D) (Toshifumi discloses sensors 4a and 4b detect a force (Fxy) in the x direction and sensors 4c and 4d detect a force (Fxy) in the y direction; fig. 2.  Toshifumi also discloses the two gripping fingers grip the sample container 15 in the x direction; fig. 1.  Therefore, in a case where sensor 4a or 4b detects a force (Fxy), the force (Fxy) is applied in the gripping direction).
Toshifumi does not disclose wherein the gripping fingers are moved towards each other along a gripping direction (D) during a gripping operation.
However, Rosmarin teaches the analogous art of a method of handling laboratory sample containers (Rosmarin; fig. 2, [0038]) the method comprising: b) applying a force (Fxy) in a horizontal direction (xy) to the laboratory sample container (Rosmain teaches fingers 104A and 104B apply a force in the (xy) direction to grip the sample container; figs. 1G-1H, [0036-0037]), wherein the gripping fingers are moved towards each other along a gripping direction (D) during a gripping operation (Rosmain; figs. 1G-1H)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping fingers of Toshifumi with the configuration to move towards each other along the gripping direction (D) during a gripping operation, as taught by Rosmain, because Rosmain teaches the gripping fingers configured to move towards each other during a gripping operation allows the fingers to eliminate or minimize instances of improper positioning when sticky surfaces are encounter on the sample container; [0020].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Toshifumi and Rosmain both teach a method of handling laboratory sample container wherein a horizontal force is applied to the sample container with gripping fingers. 

Response to Arguments
Applicants arguments filed on 03/04/2022 have been considered.

Applicants argue on pages 4-5 of their remarks that Toshifumi fails to disclose applying a force (Fxy) by gripping fingers of a gripping device in a horizontal direction (xy) to the laboratory sample container and determining if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy) in order to perform an error procedure by generating an error message if it is determined that the laboratory sample container moves in the horizontal direction (xy) more than the predetermined distance (∆xy).  The examiner agrees with applicants remarks and notes that the arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the previous prior art rejection over Toshifumi and has set forth a new prior art rejection which the examiner contends does teach the amended claim limitations.

Applicant(s) further argue in their remarks that Toshifumi fails to disclose detecting when a laboratory sample container rack is not placed at its intended position because the laboratory sample container moves in the horizontal direction more than a predetermined horizontal distance.  The examiner respectfully disagrees and notes that claim 1 does not require a step of “detecting”.  Second, the claims do not require a case of detecting when a laboratory sample container is not placed at its intended position because the laboratory sample container moves in the horizontal direction more than a predetermined horizontal distance.  The claim language “provided that the laboratory sample container is placed at an intended position”, “if inserted into the corresponding orifice of the laboratory sample container rack”, and “if the laboratory sample container moves in the horizontal direction (xy) more than the predetermined horizontal distance (∆xy)” are all contingent limitations and do not necessarily have to occur. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (See MPEP 2111.04). In this case, if the sample container is placed at an intended position, then the condition of the laboratory sample container not being placed at its intended position is a conditional step which does not have to be met.  If applicants do not intend for the method to comprise conditional limitations, the examiner suggest amending the claims to recite:
“wherein the target position (TP) is a position at which the laboratory sample container is inserted into a corresponding orifice of the laboratory sample container rack ∆xy) at the intended position”
“determining [[if]] the predetermined horizontal distance (∆xy) the laboratory sample container moves in the horizontal direction (xy)”
“performing an error procedure by generating an error message in a case where the laboratory sample container moves in the horizontal direct (xy) more than the predetermined horizontal distance (∆xy)”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798